Citation Nr: 0500845	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John J. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied service connection for 
diabetes mellitus, type II, with peripheral neuropathy.  The 
veteran filed a notice of disagreement in November 2002.   
The RO issued a statement of the case in July 2003 and 
received the veteran's substantive appeal in August 2003.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a hearing at the RO in May 2004; a copy 
of the transcript of the proceeding is associated with the 
claims file.  In June 2004, the veteran, through his 
attorney, submitted additional evidence to the RO.  That 
evidence was subsequently forwarded to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted, in June 2004, subsequent to the RO's certification 
of the appeal to the Board, the veteran, through his counsel, 
submitted additional evidence to the RO.  The RO has since 
forwarded such evidence to the Board for review.  The 
evidence, however, was not accompanied by a waiver of initial 
RO review.  See generally, 38 C.F.R. § 20.1304; Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of the above, and to avoid any prejudice to 
the veteran (see Bernard v. Brown, 4 Vet. App. 384 (1995)), 
the matter on appeal must be returned to the RO for 
consideration of the claim in light of all additional 
evidence added to the record since the July 2003 Statement of 
the Case.  

While the Board regrets that a remand of this matter will 
further delay an appellate decision, such remand is necessary 
to ensure compliance with all due process requirements.  
Accordingly, this matter is hereby remanded to the RO, via 
the AMC, for the following actions:

1.  The RO should readjudicate the claim 
for service connection for diabetes 
mellitus, Type II, claimed as due to 
exposure to herbicides and the claim for 
service connection for peripheral 
neuropathy, claimed as secondary to 
diabetes mellitus, in light of all 
pertinent evidence and legal authority. 

2.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate Supplemental Statement of the 
Case (to include citation to and 
consideration of all evidence added to 
the claims file since the July 2003 
Statement of the Case) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



